W. SHARP, Judge.
Hillman appeals a special condition of his three-year probationary sentence, after he pled nolo contendere to burglary of a structure.1 Hillman argues the trial court erred in setting a provision which requires restitution to be payable at a rate determined by his probation officer. We reverse because this court has held that it is improper for anyone other than a judge to set a payment schedule for amounts owed in restitution. Casto v. State, 615 So.2d 792 (Fla. 5th DCA 1993); Boss v. State, 613 So.2d 525 (Fla. 5th DCA 1993).
Accordingly, we reverse and remand to the trial court to set a payout rate on the restitution.
REVERSED AND REMANDED.
DIAMANTIS and THOMPSON, JJ., concur.

. Section 810.02(3), Fla.Stat. (1989)